DETAILED ACTION
This action is in response to the amendment filed 11/15/2020.  Claims 1-20 are pending.  Claims 1-2, 4, 8-9, 11, 14-16 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 11/15/2020:  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 11/15/2020 have been fully considered but they are not persuasive.
Applicant argues with regards to the Double Patenting rejections of claims 1-20:  
	“Claims 1-3, 4-6, 7-9, 10-13, 14-16, and 17-20 are rejected for non-statutory double patenting based on claims included in related patent 10,491,566. Office Action,
Examiner respectfully disagrees.  Examiner has revaluated the Double Patenting rejection and believes the subject matter is not patentably distinct.  Subject matter that matches the limitations added to claims 1, 8 and 15 can be found in the receiving, identifying, removing steps located at the end of claims 1, 8 and 15 of U.S. Patent No. 10,491,566 (see below rejection).
Applicant argues with regards to claims 1-2, 4-9, 11-16 and 18-20:  
	“In these rejections, the Examiner is interpreting actions performed by Campbell in a sequence that is out of order as compared to the Applicant's present claims. This is because the content of Col. 6, lines 65 through Col. 9, line 17 are performed after traffic from Internet 104 of Campbell is intercepted. This is demonstrated by Col. 6, line 65 through Col. 7, line 3 of Campbell that recites, emphasis added: "The traffic from the Internet 104 is still intercepted by a URL filter 302, similar to the URL filter in FIG. 2. The URL filter 302 in FIG. 3 is configured, in one embodiment, to categorize the URL from which a download is arriving at the system. In one embodiment, the URL filter has access to a URL database 304." Campbell's traffic is received via the Internet after a request has been sent from Campbell's gateway/firewall because computers do not download data without first sending a request for that data.”
Examiner respectfully disagrees.  Applicant is not considering the Campbell reference as a whole.  Contrary to Applicant’s assertion, Campbell scans both inbound and outbound communications via a URL filter (inbound) and a Spyware Detection Module (outbound) (see Fig. 2 and col. 5 ll. 38-54 scanning outbound traffic from internal network (from user’s personal computer) to internet using policies defined in spyware policy database; col. 4 ll. 24-31 spyware policy database policy dictating blocking of attempted downloads based on URL), as both the filter and the detection module are configured from various policies stored in the same policy database policy definitions that apply to the filter can be also applied to the detection module and vice-
Applicant further argues with regards to claims 1-2, 4-9, 11-16 and 18-20:  
	“The Applicant's presently amended independent claims include a first identifying step that occurs before a request for content is forwarded as discussed above and includes a second identifying step that occurs after data is received based on the forwarded request. Each of these identifying steps perform evaluations: the first identifying step is a proactive step that tests that an outgoing request is forwarded according to a policy and the second identifying step is a reactive step that tests received data. Campbell does not perform each of these tests in the sequence as the Applicant claims. Campbell also does not identify that an outgoing request is both for an authorized type of data from an authorized data source.”
Examiner respectfully disagrees.  As Examiner has illustrated above, both inspection steps are performed in Campbell in an outbound scan and an inbound scan.
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 4, 7-9, 11, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15 and 18 of U.S. Patent No. 10,491,566. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 16/697082
US Patent No. 10,491,566
Claims 1, 8 and 15
Claims 1+4, 8+11 and 15+18, respectively.(subject matter of new limitations is found in the receiving, identifying, removing steps at the end of claims 1, 8 and 15, respectively)
Claims 2, 9 and 16 
Claims 1+4, 8+11 and 15+18, respectively.
Claims 4, 11 and 18
Claims 1+4, 8+11 and 15+18, respectively.
Claims 7 and 14
Claims 1+4 and 8+11, respectively.


Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11 and 18 of U.S. Patent No. 10,491,566, in view of Droms et al. (US 2016/0127305 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 16/697082
US Patent No. 10,491,566
Claims 3, 10 and 17
Claims 1+4, 8+11 and 15+18, respectively (subject matter of new limitations is found in the receiving, identifying, removing steps at the end of claims 1, 8 and 15, respectively), in view of Droms.


Claims 5-6, 12-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11 and 18 of U.S. Patent No. 10,491,566, in view of Campbell et al. (US 8,316,446 B1).  Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 16/697082
US Patent No. 10,491,566
Claims 5, 12 and 19
Claims 1+4, 8+11 and 15+18, respectively (subject matter of new limitations is found in the receiving, identifying, removing steps at the end of claims 1, 8 and 15, respectively), in view of Campbell.
Claims 6, 13 and 20
Claims 1+4, 8+11 and 15+18, respectively, in view of Campbell.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,316,446 B1), issued Nov. 20, 2012.
As to claims 1 and 8, Campbell substantially discloses a method (Campbell Abstract) and non-transitory computer-readable storage medium (Campbell claim 8) for controlling access to digital content (Campbell Abstract), the method comprising:	receiving a first policy (Campbell col. 2 ll. 1-11 administrator remotely editing proxy policy via proxy editor; col. 4 ll. 28-30 retrieve policy from database) dictating that data of a type that matches an authorized type of data may be received from an authorized data source (Campbell col. 4 ll. 36-61 web access rules of a policy can be dictated for a destination and for specific file types; col. 8 ll. 18-25 example: allow files of .EXE type, blocking files of .CAB type);	receiving a request from a requesting computer to access data at the authorized scanning outbound traffic from internal network (from user’s personal computer) to internet using policies defined in spyware policy database; col. 4 ll. 24-31 spyware policy database policy dictating blocking of attempted downloads based on URL);	identifying that the data request is for the authorized type of data from the authorized data source (Campbell col. 5 ll. 38-54 scanning outbound traffic from internal network (from user’s personal computer) to internet using policies defined in spyware policy database; col. 8 ll. 4-25 URL filter information (destination) and file type identifier used to block or pass download – pass); and	forwarding the data request to the authorized data source according the first policy, the forwarding based on the identification that the data request is for the authorized type of data from the authorized data source (Campbell col. 5 ll. 38-54 scanning outbound traffic from internal network (from user’s personal computer) to internet using policies defined in spyware policy database; col. 8 ll. 4-25 URL filter and file type identifier used to block or pass download – pass);	receiving data from the authorized data source based on the forwarded data request (Campbell col. 8 ll. 52-59 Web pages downloaded from URLs);	identifying that the received data includes an unauthorized type of data in addition to the authorized type of data (Campbell col. 8 ll. 45-59 web page has object tags for active content that is configured in policy to be stripped); and	preventing the unauthorized type of data from being sent to the requesting computer based on the identification (Campbell col. 8 ll. 39-51 strip web page before delivery to prevent installation of active content).
As to claim 15, Campbell substantially discloses an apparatus (Campbell col. 3 ll. 19-26 computer system) for controlling access to digital content (Campbell Abstract), the apparatus comprising:	a memory (Campbell col. 3 ll. 19-26 computer readable media);	a first policy stored in the memory (Campbell col. 2 ll. 1-11 administrator remotely editing proxy policy via proxy editor; col. 4 ll. 28-30 retrieve policy from database) that dictates that data of a type that matches an authorized type of data may be received from an authorized data source (Campbell col. 4 ll. 36-61 web access rules of a policy can be dictated for a destination and for specific file types; col. 8 ll. 18-25 example: allow files of .EXE type, blocking files of .CAB type);	a processor that executes instructions out of the memory (Campbell col. 3 ll. 19-26 processor executing instructions from computer readable media) to:		compare a request received from a requesting computer to access data at the authorized data source with the first policy that dictates that data of the type that scanning outbound traffic from internal network (from user’s personal computer) to internet using policies defined in spyware policy database; col. 4 ll. 24-31 spyware policy database policy dictating blocking of attempted downloads based on URL; col. 8 ll. 4-25 URL filter information (destination) and file type identifier used to block or pass download),		identify that the data request is for the authorized type of data from the authorized data source (Campbell col. 8 ll. 4-25 URL filter information (destination) and file type identifier used to block or pass download - pass), 		prepare to forward the data request to the authorized data source according the first policy, wherein the data request is forwarded based on the identification that the data request is for the authorized type of data from the authorized data source (Campbell col. 8 ll. 4-25 URL filter and file type identifier used to block or pass download – pass);	identifying that data received according to the data request includes an unauthorized type of data in addition to the authorized type of data (Campbell col. 8 ll. 52-59 Web pages downloaded from URLs; col. 8 ll. 45-59 web page has object tags for active content that is configured in policy to be stripped); and	preventing the unauthorized type of data from being sent to the requesting computer based on the identification (Campbell col. 8 ll. 39-51 strip web page before delivery to prevent installation of active content).	Campbell fails to explicitly disclose the scenario where only data of a type may be received.  However, as Campbell discloses that various other blocking rules are 
As to claims 2, 9 and 16, Campbell discloses the invention as claimed as described in claims 1, 8 and 15, respectively including further comprising preventing a second type of data from being provided to the requesting computer based on the first policy dictating that only the data of the type that matches the authorized type of data may be received from the authorized data source (Campbell col. 4 ll. 36-61 web access rules of a policy can be dictated for a destination and for specific file types; col. 8 ll. 18-25 example: allow files of .EXE type, blocking files of .CAB type – obvious to allow only one (shown in claims 1, 8 and 15)).
As to claims 4 and 11, Campbell discloses the invention as claimed as described in claims 1 and 8, respectively including further comprising:	receiving data associated with a second request for accessing data at a second authorized data source (Campbell col. 4 ll. 24-26 attempted downloads; col. 8 ll. 52-59 Web pages downloaded from URLs categorized as some other URL category (gaming, commerce, adult-content sites));	identifying that the data associated with the second request includes an web page has object tags for active content that is configured in policy to be stripped); and	sending a reply without the unauthorized second type of data to the requesting computer, the reply sent based on the identification of the unauthorized second type of data associated with the second request (Campbell col. 8 ll. 39-51 strip web page before delivery to prevent installation of active content).
As to claim 5, 12 and 19, Campbell discloses the invention as claimed as described in claims 1, 8 and 15, respectively including further comprising receiving a second policy that identifies a domain and a particular type of data, the second policy dictating that requests for the particular data type from the domain should be blocked (Campbell col. 4 ll. 36-61 web access rules of a policy can be dictated for a destination and for specific file types; col. 8 ll. 18-25 example: blocking files of .CAB type from known sites).
As to claims 6, 13 and 20, Campbell discloses the invention as claimed as described in claims 5, 12 and 19, respectively including further comprising blocking a request to retrieve the particular type of data from the domain according to the second policy (Campbell col. 8 ll. 4-25 URL filter and file type identifier used to block or pass download – block).
As to claim 7 and 14, Campbell discloses the invention as claimed as described in claims 2 and 9, respectively including further comprising:identifying “phone home” attempt by spyware to a destination that is on known “spyware” blacklist); and	sending information to the requesting computer that identifies the unauthorized data source, wherein the information sent to the requesting computer results in the requesting computer blocking subsequent requests to access data from the unauthorized data source (Campbell col. 6 ll. 4-32 intercept spyware “phone home” attempt, update blacklist, inform user of infected host and attempt removal of spyware from host).
As to claim 18, Campbell discloses the invention as claimed as described in claim 15 including wherein the processor also executes instructions out of the memory to:	receive data associated with a second request for accessing data at a second authorized data source (Campbell col. 4 ll. 24-26 attempted downloads; col. 8 ll. 52-59 Web pages downloaded from URLs categorized as some other URL category (gaming, commerce, adult-content sites)),	identify that the data associated with the second request includes an unauthorized type of data (Campbell col. 8 ll. 45-59 web page has object tags for active content that is configured in policy to be stripped), and	prepare to send a reply that does not include the second type of data to the requesting computer, wherein the reply is sent to the requesting computer without the second type of data (Campbell col. 8 ll. 39-51 strip web page before delivery to prevent installation of active content).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,316,446 B1), issued Nov. 20, 2012, in view of Droms et al. (US 2016/0127305 A1), filed Oct. 31,2014.
As to claims 3, 10 and 17, Campbell substantially discloses the invention as claimed as described in claims 1, 8 and 15, failing, however, to explicitly discloses blocking data associated with a second data request from being received from a host device based on a field of the first policy that indicates that requested data from host devices that require a reverse domain name service (DNS) mapping should be blocked.	Droms describes a visibility control for DNS service discovery.	With this in mind, Droms discloses blocking data associated with a second data request from being received from a host device based on a field of the first policy that indicates that requested data from host devices that require a reverse domain name service (DNS) mapping should be blocked (Droms [0044] service requesting device is looked up using rDNS to get FQDN which is used in to check policy that can specified based on the FQDN that the service is not visible and no response is given).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the DNS service discovery policies of Droms with the download block of Campbell, such that services are blocked from being visible to specific requesting clients, as it would advantageously prevent access to services and devices that are unauthorized (Droms [0017).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Livne (US 2014/0304766 A1) is related to policies that authorize scanned inbound and outbound traffic for authorized file types.
Agrawal (US 2012/0291087 A1) is related to outbound network scanning with reputation violations determined based on data type transferred.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492